Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. [US 2021/0279486 A1] in further view of Wu et al. [Modified Driving Safety Field Based on Trajectory Prediction Model for Pedestrian–Vehicle Collision].

	Regarding Claim 1, Nguyen teaches: A warning system comprising:  a hardware processor configured to function as: Nguyen teaches a pedestrian detection system that uses processors, (Nguyen Para 0014 & Nguyen Para 0036).

an acquisition unit configured to acquire, from first sensor data including information on a target, condition information on the target; Nguyen teaches an image sensor to collect data to determine a human subject in multiple regions of the image. Further, Nguyen teaches localization and analyzing of the human subject using pose estimation and image processing; the localization and analyzing the human subject is the condition information of the target, (Nguyen Para 0014 & Nguyen Para 0033 & Nguyen Para 0046 & Nguyen Para 0047).

an analysis unit configured to analyze, from second sensor data including information on a region, current state information on an object included in the region and Nguyen teaches the use of a secondary cameras to obtain more details of the regions.  Further, Nguyen teaches localization and analyzing the different body parts of the human subject using pose estimation and image processing with a controller to analyze the images in real time; the analyzing of the human subject body part in real time is the current state information, (Nguyen Para 0033 & Nguyen Para 0034 & Nguyen Para 0036 & Nguyen Para 0046 & Nguyen Para 0047).

a calculation unit configured to calculate a degree of caution, based on the condition information on the target, the current state information on the object, and the Nguyen teaches a pedestrian detection system that detects pedestrians in dangerous regions with the different regions having different degrees of danger. Further, Nguyen teaches localization and analyzing the different body parts of the human subject with the region of surrounding vehicle to determine the type of alert, (Nguyen Para 0037 & Nguyen Para 0041 & Nguyen Para 0042 & Nguyen Para 0052).

Nguyen teaches a pedestrian detection system that uses a processor with an image sensor to localize and analyze a human subject, a secondary camera to obtain details of the surrounding region, and detects pedestrians in different regions of the surrounding vehicle with the regions having different degrees of danger to alert the driver. However, Nguyen does not teach an action prediction model on the object. Wu teaches the limitation as follows: Wu teaches a pedestrian trajectory prediction system where, based on data collected from a camera and LiDAR, is able to predict the actions of a pedestrian, (Wu Page 3 Para 5 & Wu Page 6 Para 4 & Wu Page 9 Para 1 & Figure 1 & Figure 6).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Nguyen in further view of Wu. Nguyen teaches a pedestrian detection system that uses a processor with an image sensor to localize and analyze a human subject, a secondary camera to obtain details of the surrounding region, and detects pedestrians in different regions of the surrounding vehicle with the regions having different degrees of danger to alert the driver. Nguyen does not explicitly teach an action prediction model on the object. Wu teaches a pedestrian trajectory prediction system that predicts the trajectory of where a pedestrian will go. One skilled in the art would have been motivated to modify Nguyen with the teaching of Wu in this manner in order to use pedestrian trajectory prediction system to prevent collisions with a pedestrian and would allow the vehicle to select the best path based on probable future events. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

	Regarding Claim 2, Nguyen further in view of Wu teaches: The warning system according to claim 1, wherein in a case where it is identified from the condition information on the target that the target is in operation or in motion, the calculation unit calculates the degree of caution higher as the object is more likely to approach or come in contact with the target, based on the current state information on the object Nguyen teaches a pedestrian detection system that detects pedestrians in dangerous regions with the different regions having different degrees of danger, such as blind spots, (Nguyen Para 0037 & Nguyen Para 0041)

and the action prediction information on the object. Wu teaches a pedestrian trajectory prediction system where, based on data collected from a camera and LiDAR, is able to predict the actions of a pedestrian, (Wu Page 3 Para 5 & Wu Page 6 Para 4 & Wu Page 9 Para 1 & Figure 1 & Figure 6).

	Regarding Claim 3, Nguyen further in view of Wu teaches: The warning system according to claim 1, wherein the calculation unit determines whether or not a predetermined number of persons are at predetermined positions in predetermined states and calculates, in a case where the predetermined number of persons are not at the predetermined positions in the predetermined states, the degree of caution. Nguyen teaches a pedestrian detection system that detects people in a predefined region, such as behind the vehicle, with different regions having different degrees of danger. Further, Nguyen teaches using a coordinate plane in the defined region that is compared to the human subject image coordinate, (Nguyen Para 0038 & Nguyen Para 0041 & Nguyen Para 0058).

	Regarding Claim 4, Nguyen further in view of Wu teaches: The warning system according to claim 1, wherein the acquisition unit receives first image data as the first sensor data and acquires the condition information on the target from the first image data, and Nguyen teaches an image sensor to collect data to determine a human subject in multiple regions of the image. Further, Nguyen teaches localization and analyzing the different body parts of the human subject using pose estimation and image processing; the localization and analyzing the human subject is the condition information of the target, (Nguyen Para 0014 & Nguyen Para 0033 & Nguyen Para 0046 & Nguyen Para 0047).

the analysis unit receives second image data as the second sensor data and analyzes the current state information on the object Nguyen teaches the use of a secondary cameras to obtain more details of the regions.  Further, Nguyen teaches localization and analyzing the different body parts of the human subject using pose estimation and image processing with a controller to analyze the images in real time; the analyzing of the human subject body part in real time is the current state information, (Nguyen Para 0033 & Nguyen Para 0034 & Nguyen Para 0036 & Nguyen Para 0046 & Nguyen Para 0047).

and the action prediction information on the object from the second image data. Wu teaches a pedestrian trajectory prediction system where, based on data collected from a camera and LiDAR, is able to predict the actions of a pedestrian, (Wu Page 3 Para 5 & Wu Page 6 Para 4 & Wu Page 9 Para 1 & Figure 1 & Figure 6).

	Regarding Claim 5, Nguyen further in view of Wu teaches: The warning system according to claim 4, wherein the analysis unit: receives a plurality of pieces of the second image data on a time-series basis; Nguyen teaches a pedestrian detection system that uses a camera to capture a continuous video, which is an image sequence in chronological time order, to analyze the data, (Nguyen Para 0029 & Nguyen Para 0033).

tracks the object included in the plurality of pieces of the second image data; calculates a travel direction and a speed of the object; and analyzes the action prediction information on the object, based on the travel direction and the speed of the object. Wu teaches a pedestrian trajectory prediction system that uses the pedestrian location, velocity, distance from the vehicle, and orientation to predict the pedestrian’s action using a camera and LiDAR, (Wu Page 5 Para 2 & Wu Page 9 Para 1 & Wu Page 11 Para 1 & Figure 4).

Regarding Claim 6, Nguyen further in view of Wu teaches: The warning system according to claim 1, wherein the hardware processor is further configured to function as: Nguyen teaches a pedestrian detection system that uses processors, (Nguyen Para 0014 & Nguyen Para 0036).

an alert notification unit configured to issue an alert notification in a case where the degree of caution calculated by the calculation unit is higher than a first threshold. Nguyen teaches localization and analyzing the different body parts of the human subject with the region the person is in to determine the type of alert, such as a visual/audio notification, (Nguyen Para 0041 & Nguyen Para 0042 & Nguyen Para 0052).

Regarding Claim 7, Nguyen further in view of Wu teaches: The warning system according to claim 1, wherein the hardware processor is further configured to function as: Nguyen teaches a pedestrian detection system that uses processors, (Nguyen Para 0014 & Nguyen Para 0036).

a recording unit configured to record, in a case where the degree of caution calculated by the calculation unit is higher than a second threshold, at least one of the first sensor data, the second sensor data, the condition information on the target, the current state information on the object, the action prediction information on the object, and the degree of caution. Nguyen teaches memory that stores the human subject body part coordinates and the image data from the image capture from the camera when they are detected in a dangerous region; the storing of the image data from the camera is the recording unit; only one of the first sensor data, the second sensor data, the condition information on the target, the current state information on the object, the action prediction information on the object, and the degree of caution is required to be recorded, (Nguyen Para 0037 & Nguyen Para 0045 & Nguyen Para 0047).

	Regarding Claim 8, Nguyen further in view of Wu teaches: The warning system according to claim 1, wherein the hardware processor is further configured to function as: Nguyen teaches a pedestrian detection system that uses processors, (Nguyen Para 0014 & Nguyen Para 0036).

a control unit configured to make, in a case where the degree of caution calculated by the calculation unit is higher than a third threshold, the target to be in a safe state. Nguyen teaches a controller that can activate the braking system to prevent a collision with a human subject in the danger zone, (Nguyen Para 0023 & Nguyen Para 0056).

	Regarding Claim 9, Nguyen further in view of Wu teaches: The warning system according to claim 1, wherein the hardware processor is further configured to function as: Nguyen teaches a pedestrian detection system that uses processors, (Nguyen Para 0014 & Nguyen Para 0036).

a display unit configured to display information including at least one of the condition information on the target, the current state information on the object, Nguyen teaches a pedestrian detection system with a display interface that displays notifications, location of the human subjects, detection of human subjects, and the regions surrounding the vehicle; only one of the condition information on the target, the current state information on the object, the action prediction information on the object, and the degree of caution is required to be displayed, (Nguyen Para 0019 & Nguyen Para 0021 & Nguyen Para 0031).

the action prediction information on the object, and the degree of caution. Wu teaches a pedestrian trajectory prediction system where, based on data collected from a camera and LiDAR, is able to predict the actions of a pedestrian and the vehicle will brake if the threshold exceeds, (Wu Page 3 Para 5 & Wu Page 6 Para 4 & Wu Page 9 Para 1 & Wu Page 12 Para 3 & Figure 1 & Figure 6).

Regarding Claim 10, Nguyen further in view of Wu teaches: The warning system according to claim 1, wherein the hardware processor is further configured to function as: Nguyen teaches a pedestrian detection system that uses processors, (Nguyen Para 0014 & Nguyen Para 0036).

a setting unit configured to set a parameter used for controlling an operation of the acquisition unit, a parameter used for controlling an operation of the analysis unit, and a parameter used for controlling an operation of the calculation unit. Nguyen teaches a pedestrian warning system that can be configured with the image sensor, secondary camera, processor for the image coordinates of the human subject body parts, and the braking system, (Nguyen Para 0014 & Nguyen Para 0023).

	Regarding Claim 11, Nguyen further in view of Wu teaches: The warning system according to claim 10, wherein the first sensor data includes information on a plurality of targets, Nguyen teaches an image sensor to collect data to detect and determine human subjects, (Nguyen Para 0011 & Nguyen Para 0029)

the second sensor data includes information on a plurality of regions, and Nguyen teaches the use of a secondary cameras to obtain more details of the surrounding vehicle regions, (Nguyen Para 0034).

the setting unit sets the parameter used for controlling the operation of the acquisition unit to each of the plurality of the targets and sets the parameter used for controlling the operation of the analysis unit to each of the plurality of the regions. Nguyen teaches a pedestrian warning system that can be configured with the image sensor, secondary camera, processor for the image coordinates of the human subject body parts, and the braking system, (Nguyen Para 0014 & Nguyen Para 0023).

Regarding Claim 13, Nguyen further in view of Wu teaches: A warning method implemented by a computer, the method comprising: acquiring, by a warning system, from first sensor data including information on a target, condition information on the target; analyzing, by the warning system, from second sensor data including information on a region, current state information on an object included in the region and action prediction information on the object; and calculating a degree of caution by the warning system, based on the condition information on the target, the current state information on the object, and the action prediction information on the object. With regards to Claim 13, it performs the same as Claim 1 with the hardware processor taught by Nguyen (Nguyen Para 0014 & Nguyen Para 0036) being able to perform the same task as the computer and is rejected for similar reasons.

	Regarding Claim 14, Nguyen further in view of Wu teaches: The warning method according to claim 13, wherein the calculating includes calculating, in a case where it is identified from the condition information on the target that the target is in operation or in motion, the degree of caution higher as the object is more likely to approach or come in contact with the target, based on the current state information on the object and the action prediction information on the object. With regards to Claim 14, it performs the same as Claim 2 with the hardware processor taught by Nguyen (Nguyen Para 0014 & Nguyen Para 0036) being able to perform the same task as the computer and is rejected for similar reasons.

	Regarding Claim 15, Nguyen further in view of Wu teaches: The warning method according to claim 13, wherein the calculating includes determining whether or not a predetermined number of persons are at predetermined positions in predetermined states and calculating, in a case where the predetermined number of persons are not at the predetermined positions in the predetermined states, the degree of caution. With regards to Claim 15, it performs the same as Claim 3 with the hardware processor taught by Nguyen (Nguyen Para 0014 & Nguyen Para 0036) being able to perform the same task as the computer and is rejected for similar reasons.

	Regarding Claim 16, Nguyen further in view of Wu teaches: The warning method according to claim 13, wherein the acquiring includes receiving first image data as the first sensor data and acquiring the condition information on the target from the first image data, and the analyzing includes receiving second image data as the second sensor data and analyzing the current state information on the object and the action prediction information on the object from the second image data. With regards to Claim 16, it performs the same as Claim 4 with the hardware processor taught by Nguyen (Nguyen Para 0014 & Nguyen Para 0036) being able to perform the same task as the computer and is rejected for similar reasons.

	Regarding Claim 17, Nguyen further in view of Wu teaches: A computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to function as: an acquisition unit configured to acquire, from first sensor data including information on a target, condition information on the target; an analysis unit configured to analyze, from second sensor data including information on a region, current state information on an object included in the region and action prediction information on the object; and a calculation unit configured to calculate a degree of caution, based on the condition information on the target, the current state information on the object, and the action prediction information on the object. With regards to Claim 17, it performs the same as Claim 1 with the hardware processor taught by Nguyen (Nguyen Para 0014 & Nguyen Para 0036) being able to perform the same task as the computer program and is rejected for similar reasons.

Regarding Claim 18, Nguyen further in view of Wu teaches: The computer program product according to claim 17, wherein in a case where it is identified from the condition information on the target that the target is in operation or in motion, the calculation unit calculates the degree of caution higher as the object is more likely to approach or come in contact with the target, based on the current state information on the object and the action prediction information on the object. With regards to Claim 18, it performs the same as Claim 2 with the hardware processor taught by Nguyen (Nguyen Para 0014 & Nguyen Para 0036) being able to perform the same task as the computer program and is rejected for similar reasons.

Regarding Claim 19, Nguyen further in view of Wu teaches: The computer program product according to claim 17, wherein the calculation unit determines whether or not a predetermined number of persons are at predetermined positions in predetermined states and calculates, in a case where the predetermined number of persons are not at the predetermined positions in the predetermined states, the degree of caution. With regards to Claim 19, it performs the same as Claim 3 with the hardware processor taught by Nguyen (Nguyen Para 0014 & Nguyen Para 0036) being able to perform the same task as the computer program and is rejected for similar reasons.

Regarding Claim 20, Nguyen further in view of Wu teaches: The computer program product according to claim 17, wherein the acquisition unit receives first image data as the first sensor data and acquires the condition information on the target from the first image data, and the analysis unit receives second image data as the second sensor data and analyzes the current state information on the object and the action prediction information on the object from the second image data. With regards to Claim 20, it performs the same as Claim 4 with the hardware processor taught by Nguyen (Nguyen Para 0014 & Nguyen Para 0036) being able to perform the same task as the computer program and is rejected for similar reasons.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. [US 2021/0279486 A1] in view of Wu et al. [Modified Driving Safety Field Based on Trajectory Prediction Model for Pedestrian–Vehicle Collision] in further view of Siminoff et al. [US 2018/0357247 A1].

	Regarding Claim 12, Nguyen further in view of Wu teaches: The warning system according to claim 1, wherein the object is a person, Nguyen teaches an image sensor to collect data to determine a human subject in multiple regions of the image. (Nguyen Para 0014 & Nguyen Para 0033).

the hardware processor is further configured to function as: Nguyen teaches a pedestrian detection system that uses processors, (Nguyen Para 0014 & Nguyen Para 0036).

Nguyen teaches a pedestrian detection system that detects pedestrians in dangerous regions with the different regions having different degrees of danger. Further, Nguyen teaches localization and analyzing the different body parts of the human subject, which is the information from the person detected, with the region of surrounding vehicle to determine the type of alert, (Nguyen Para 0037 & Nguyen Para 0041 & Nguyen Para 0042 & Nguyen Para 0052).

Nguyen in view of Wu teaches a pedestrian detection system that uses a processor with an image sensor to localize and analyze a human subject body parts to detect pedestrians in different regions of the surrounding vehicle with the regions having different degrees of danger to alert the driver. However, Nguyen in view of Wu does not teach a person recognition unit. Siminoff teaches the limitation as follows: Siminoff teaches using a camera for facial recognition to identify if a person is authorized to be in the area, which is the known person information, (Siminoff Para 0109 & Siminoff Para 0110).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Nguyen in view of Wu in further view of Siminofff. Nguyen in view of Wu teaches a pedestrian detection system that uses a processor with an image sensor to localize and analyze a human subject body parts to detect pedestrians in different regions of the surrounding vehicle with the regions having different degrees of danger to alert the driver. Nguyen in view of Wu does not explicitly teach a person recognition unit. Siminoff teaches a security system that uses facial recognition to determine if the person is authorized to be in the area. One skilled in the art would have been motivated to modify Nguyen in view of Wu with the teaching of Siminoff in this manner in order to use facial recognition to know if the person is allowed to be in the regions and to determine the alert from the system. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERNAN ARIAS whose telephone number is (571)272-8094. The examiner can normally be reached M-F 8:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HERNAN ARIAS/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661